Citation Nr: 1607963	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-19 818	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to service connection for Crohn's disease.

5. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran.
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to May 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In December 2015, the Veteran submitted additional evidence, including private treatment notes and lay statements, with a waiver of Agency of Original Jurisdiction (AOJ) review.  [Additional evidence, including records of VA treatment and medical records received from the Social Security Administration (SSA), was added to the record without his waiver of AOJ initial review after the most recent supplemental statement of case (SSOC) was issued in May 2015.  The AOJ will have opportunity to consider this evidence in the first instance on remand.]

The matters of service connection for GERD and Crohn's disease are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record during a October 2015 Board hearing, the Veteran's representative withdrew his appeals seeking service connection for a low back disability, hypertension, and erectile dysfunction; there is no allegation of error in fact or law in these matters remaining for appellate consideration.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claims of service connection for a low back disability, hypertension, and erectile dysfunction; the Board has no further jurisdiction to consider appeals in these matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims addressed herein.  Given the withdrawal of the appeals seeking service connection for a low back disability, hypertension, and erectile dysfunction, there is no need to discuss the impact of the VCAA on the matters, as any mandated notice or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing.  38 C.F.R. § 20.204. 

During the October 2015 Board hearing, the Veteran's representative indicated he was withdrawing his appeals seeking service connection for a low back disability, hypertension, and erectile dysfunction.  Hence, there remain no allegations of error in fact or law for appellate consideration with respect to these matters.  Accordingly, the appeals with respect to these issues must be dismissed.


ORDER

The appeals seeking service connection for a low back disability, hypertension, and erectile dysfunction are dismissed.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the remaining matters on appeal.  

The Veteran contends that GERD and Crohn's became manifest in service (but were misdiagnosed) and have persisted since.  His service treatment records show that in June 1972 he complained of vomiting after every meal.  Private treatment records note his complaint of stomach problems in October 1988.  A March 2005 private colonoscopy report notes the possible Crohn's disease.  A March 2005 endoscopy report notes a diagnosis of GERD.  An October 2006 private treatment note shows Crohn's disease was diagnosed.  At the October 2015 Board hearing, the Veteran testified he has had difficulties with his stomach since his discharge from service in 1973.  In a letter received in December 2015, a private physician noted the Veteran had been a patient of his for "many years" and that he treats him for Crohn's disease and GERD.  In another letter received in December 2015, another provider noted he diagnosed Crohn's disease in 2005 and that the Veteran also has GERD.  In a statement received in December 2015, the Veteran's sister reported he has had acid reflux symptoms since 1973.  In separate letters, two other sisters reported he has had acid reflux and stomach problems since his return from Vietnam.  In various other statements received in December 2015, persons who know the Veteran report he has had stomach difficulties throughout since they have known him (for varying time periods).  In light of the complaints noted in service, the postservice diagnoses of GERD and Crohn's disease, and statements suggesting continuity of stomach problems since his discharge from service, an examination to ascertain the etiology of the claimed disabilities is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for stomach problems (to include Crohn's disease and GERD) from September 2015 to the present (to specifically include the reports of his treatment at the Houston, Texas VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. The AOJ should thereafter arrange for a gastrointestinal diseases examination of the Veteran to determine the likely etiology of his diagnosed GERD and Crohn's disease.  The examiner should obtain a history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and his postservice treatment records), and provide opinions that respond to:

(a) Please identify the likely etiology for the Veteran's GERD.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service (to include as manifested by his documented complaint of vomiting therein)?

If GERD is determined to be unrelated to the Veteran's service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions and comment on the lay statements received in December 2015 that suggest the Veteran has had acid reflux symptoms and stomach problems ever since discharge from active duty service in 1973.

(b) Please identify the likely etiology for the Veteran's Crohn's disease.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include complaints of vomiting therein?

If Crohn's disease is determined to be unrelated to the Veteran's service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions (to include comment on the statements received in December 2015 that suggest the Veteran has had acid reflux symptoms and stomach difficulties since discharge from active duty service in 1973).

3. The AOJ should then review the entire record and readjudicate the claims of service connection for GERD and Crohn's disease.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


